Citation Nr: 1519081	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the RO in Cleveland, Ohio that in pertinent part, denied service connection for bronchitis claimed as a lung condition. 

A personal hearing was held in June 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In an October 2014 decision, the Board dismissed the Veteran's withdrawn claim for service connection for a back disability, denied service connection for hearing loss, and remanded the appeal for service connection for a lung disability for additional development.  The case was subsequently returned to the Board.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's current lung disabilities were not present in service or for many years following his discharge from service, and are not etiologically related to service.

CONCLUSION OF LAW

The Veteran's current lung disabilities were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2009.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current lung disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its October 2014 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to obtain additional VA and private medical records, and this was done.  Additional VA medical records were obtained, but the Veteran did not respond to the AOJ's request for additional private medical records.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the December 2014 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of bronchitis during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2014 Board hearing.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  COPD and lung scarring are not listed in C.F.R. § 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Federal law provides that notwithstanding any other provision of the law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service for the purposes of Title 38 on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service. 38 U.S.C.A. § 1103.

 For claims based on the effects of tobacco products received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service. For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco. These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service. For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under 38 C.F.R. §§ 3.307 , 3.309, 3.313, or 3.316 (2104); or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under 38 C.F.R. § 3.310(b) (2014). 38 C.F.R. § 3.300.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the evidence reflects that the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD) and lung scarring, as demonstrated on VA examination in December 2014.  Consequently, the determinative issue is whether or not the current lung disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Service treatment records reflect that in an October 1958 report of medical history, the Veteran gave a history of whooping cough.  On enlistment medical examination in October 1958, his lungs and chest were listed as normal.  The Veteran had a cold in November 1958.  In early December 1958, he was hospitalized for headache, fever, coughing, and chest pain, and was diagnosed with pharyngitis and bronchitis.  On admission, it was noted that he had an upper respiratory infection for two weeks, that was getting worse.  It was noted that he used tobacco.  He was hospitalized for one week, and discharged to duty in mid-December.  His physical profile was unchanged at discharge.  In November 1959, the Veteran was seen for a cold and cough with coryza of several days' duration, without elevated temperature.  Cough syrup was prescribed.  He was treated for a cold in February 1960, and an upper respiratory infection in late July 1960.  In early August 1960, he was treated for a productive cough.  The diagnostic impression was bronchitis.  Antibiotics were prescribed.  He was treated for an upper respiratory infection in October 1960, and for a cold and cough in December 1960.  On examination, his chest was clear.  Three days later, he was prescribed cough syrup.  Chest X-ray studies in December 1958, May 1959 and August 1960 were negative.  

On separation medical examination in November 1961, his lungs and chest were listed as normal.  In a November 1961 report of medical history, the Veteran gave a history of whooping cough.  He denied a history of asthma, shortness of breath, chest pain or pressure, and chronic cough.  He reported that he was treated for bronchitis in December 1958, during basic training.  He was treated for a cough and cold in February 1962.  That same day, the Veteran signed a statement to the effect that there had been no change in his physical condition since his physical examination in 1961.

The first post-service medical evidence of a lung disability is dated many years after service.

A January 2001 VA chest X-ray study was performed based on a clinical history of asbestosis.  The study reflects that his lungs were clear of acute focal infiltrates.  There was no radiographic evidence of acute cardiopulmonary disease.  

In April 2001, the Veteran was seen for complaints of a cough, headache and fever.  He was well until about four days prior to the visit.  His past medical history was significant for hypertension and acute bronchitis.  He had also had some headache and occasional low-grade fevers, but none documented by a thermometer.  His cough had been productive of yellowish sputum. There had been no chest discomfort.  These symptoms have been consistent with previous episodes of bronchitis in the past.  He continued to smoke cigarettes, one to two packs per day.  The diagnostic impression was history of acute bronchitis and extensive tobacco abuse, with symptoms consistent with either acute bronchitis and/or acute bacterial sinusitis.  Antibiotics were prescribed.  An April 2001 chest X-ray study showed that the lungs were clear of acute focal infiltrates.  There was blunting of both costophrenic angles which may be due to either pleural fluid or thickening.  There was no radiographic evidence of acute cardiopulmonary disease.  

In July 2002, the Veteran reported that he worked as a pipefitter, a job he had held for 30 years.  He said he had smoked one pack of cigarettes per day for 50 years, but quit once for seven years.  On examination, his lungs were clear.

An October 2002 VA chest X-ray study reflects that the Veteran had a history of asbestos exposure.  The report indicated that there was no significant  interval change since an April 2001 study.  The diagnostic impression was a stable chest without evidence of acute cardiopulmonary disease.  

A May 2003 VA pulmonary clinic note reflects that the Veteran was seen for possible obstructive sleep apnea.  The Veteran reported that he was a current smoker, with a history of one pack per day for his adult years, and was cutting back to less than a pack a day.  He reported that he had bronchitis during service, and worked as a pipefitter as a civilian after service.  He reported asbestos exposure, for which he sometimes wore a mask, and silica exposure; he said he worked in a coal generating plant doing pipe work.  His lungs were abnormal, as they were diffusely decreased due to obesity.  Pulmonary function tests were planned.

In July 2006, the Veteran suffered an aortic dissection, which was surgically repaired, after which a chest X-ray study showed bilateral pleural effusions.

On VA neurology consult in May 2009, the examiner noted that the Veteran had a history of tobacco use of one pack per day for 55 years.  He now smoked one cigarette every three days.  He was a retired pipefitter.

A June 2009 VA neuropsychology consult reflects that the Veteran had post-service work as a pipefitter for around 25 years.  His active problems at this time did not include a lung disability, but did include tobacco use disorder.

In his initial claim for service connection for a lung disability, received in June 2009, the Veteran said his lung condition began during service in December 1958.  He explicitly denied any asbestos exposure in service.

A January 2010 VA pulmonary consult reflects that the Veteran was a previously heavy smoker, 2 packs per day since age 18, and he currently smoked one pack per week.  He worked as a pipefitter and plumber for 40 years, and had significant exposure to asbestos as well as exposure to mineral dust and fumes.  He had no history of tuberculosis exposure, although he did have a "bronchitis" when, he was stationed in Korea in' the 60s.  The physician indicated that spirometry testing was normal, and diffusing capacity for carbon monoxide was within normal limits.  The assessment was that he had an aortic dissection with partial repair, and a prior medical history significant for smoking and asbestos exposure, admitted with hemorrhagic pleural effusion.  Further testing was planned.

A July 2010 general surgery note reflects that earlier in the year, the Veteran was found to have shortness of breath, and a work-up revealed residual aortic dissection and right pleural fluid.  Bloody pleural effusion was tapped in January  2010 with high eosinophils of unclear etiology.  A computed tomography (CT) scan showed no leak from aneurysm. 

In August 2010, the Veteran was seen for follow-up of pleural effusions.  A chest CT scan showed no masses or adenopathy in the chest, atelectactic changes in the right lung base and right middle lobe, right pleural thickening, much improved since January 2010.  The diagnostic assessment was prior pleural effusion.  It was noted that he had effusion with blood that was concerning for hemothorax, resolved without treatment, and only pleural thickening remained.

In his August 2010 notice of disagreement, the Veteran said he had bronchitis during basic training, and he was told at sick call at the hospital on post that he had a spot on his lung, and he had to stay for three weeks.  After that he was given an open prescription for "GI gin."  He stated that at the time of his discharge, he was told that if he did not sign his separation documents, he would have to stay in service longer and he just wanted out.  He reiterated this assertion in subsequent statements, including in his VA Form 9 (substantive appeal).

An October 2011 private report of a chest X-ray study performed in September 2011 for the National Institute for Occupational Safety and Health reflects that the worker (the Veteran) had pleural plaques consistent with pneumoconiosis.

At his June 2014 Board hearing, the Veteran testified that he worked on generators during service in Korea, and was frequently exposed to exhaust from the generators.  He also reported working with gasoline, diesel, and strong cleaning chemicals.  He testified that he had bronchitis shortly after entering service, and intermittently sought medical treatment in Korea for a recurring cough.  He said he sought treatment many times in service for his cough, for which he was repeatedly given a liquid medicine called "GI jam," which was clear, and had codeine in it.  He swallowed it whenever he had a cough, and it soothed his throat.  He said he had obtained cough syrup and inhalers from VA.  He testified that every morning he coughed and brought up phlegm.  He asserted that his current lung condition was due to breathing in various substances over the years, including chemicals and smoke.  He also reported having various exposures as a building inspector.

In June 2014, the Veteran submitted the second page of a private medical examination apparently completed in 2011, in which a private physician, A.S., D.O. noted that a chest X-ray study dated in September 2011 showed bilateral noncalcified chest wall and bilateral noncalcified diaphragmatic plaque.  He said that spirometry tests showed mild obstructive and mild restrictive defect.  Dr. S. stated that given the Veteran's history of significant asbestos exposure in the workplace, an appropriate latency period, and the findings shown in the diagnostic studies, he diagnosed bilateral asbestos-related pleural disease, which he opined was causally related to workplace asbestos exposure.  He also diagnosed mild obstructive airways disease.  He recommended yearly chest X-ray studies, and that the Veteran stop using tobacco products.

A September 2014 VA outpatient treatment record reflects that the Veteran stopped smoking in spring of 2012.

In an October 2014 statement, the Veteran asserted for the first time that he was exposed to asbestos in service.  In March 2015, he reiterated that he had bronchitis in basic training and was treated at a military hospital in Fort Knox.  He said that after service he found out he had COPD, and he did not have it prior to service.  He said that when he was given the sheet for the health evaluation discharge papers, he was ready to come home, and so he answered no to the questions when he should have answered yes, because he wanted to go home.

A July 2014 CT scan of the lungs demonstrated no focal mass or nodule.  There was subsegmental atelectasis and/or scarring in the right lung base without significant interval change.  There was no pleural effusion.  The pertinent diagnostic impression was chronic scarring in the lung bases predominantly in the right side with no significant change.

VA medical records dated in October 2014 reflect that his problem list included pleural effusion, tobacco use disorder, and paroxysmal atrial fibrillation.

On VA compensation examination in December 2014, the Veteran claimed that he had a respiratory condition of "lung scarring" secondary to asbestos exposure during his military service.  The VA examiner noted that the Veteran was found to have some subsegmental atelectasis and/or scarring in the right lung base in a chest CT scan in July 2014, and listed the findings of that study.  The VA examiner noted that the Veteran's VA medical records documented a tobacco abuse history of greater than 100 pack years.  He noted that pulmonary function tests (PFTs) completed in 2013 showed COPD.  He noted that he was currently medicated with oral inhalers for his symptoms of dyspnea.  The examiner indicated that the Veteran's STRs documented treatment for an upper respiratory infection, bronchitis, and intermittent sore throats and a cough from November 1958 to February 1962.  The examiner diagnosed COPD and lung scarring, and indicated that the Veteran's imaging studies were not consistent with asbestos-related lung disease.  He opined that the Veteran's COPD and lung scarring were most likely due to his smoking history.  He further opined that his bloody pleural effusions are less likely than not due to his military service because of the time frame of events, bloody pleural effusions would not have been expected to persist for four decades after exposure. 

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for chronic lung disorder, to include COPD, lung scarring, and prior pleural effusion, to include as due to exposure to asbestos.  Regardless of his claimed exposure, he is currently shown to have COPD and lung scarring, and private medical records submitted by the Veteran indicate that he has lung abnormalities due to significant asbestos exposure in the workplace.  The preponderance of the evidence, including the Veteran's own statements made during the course of treatment, shows that he had such exposure after service, during his more than thirty years of post-service civilian work as a pipefitter.

The Veteran has made conflicting statements during the course of this appeal.  Significantly, he denied having asbestos exposure during service in his initial service connection claim in 2009, but in 2014, he asserted that he did have such exposure in service.  This more recent assertion is in direct conflict with his earlier assertion, which greatly reduces the credibility of this statement.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Moreover, the VA examiner has disassociated any current lung disability from service, after clinical examination and a review of his claims file.  The examiner opined that his current lung disabilities were most likely related to his long history of smoking.  The December 2014 VA examination report is of high probative value because the examiner is qualified to comment on the etiology of this claimed disorder, examined the Veteran, reviewed his medical records, and considered the Veteran's reported history of asbestos and chemical exposure during service.  

The VA examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many decades since. The December 2014 opinion is well-reasoned and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

To the extent that the Veteran believes that his current disability is connected to in-service bronchitis or exposure to chemicals or asbestos, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of COPD, lung scarring, and pleural effusion are not matters subject to lay observation and require medical expertise to determine.  Accordingly, the opinions by the Veteran as to the diagnosis or etiology of his lung disability is not competent medical evidence, and the Board finds the VA examination report to be of greater probative value than his lay contentions. 

The Board also notes that the Veteran does not contend, and the evidence of record does not show, that he suffered from COPD or lung scarring during service or shortly afterward.  Indeed, his current lung conditions were diagnosed approximately 40 years after his discharge, and he does not contend that he had continuous COPD or other lung symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Lung scarring was not shown on chest X-ray studies during service or in January 2001, and pleural effusion was not shown until after the Veteran had an aortic dissection in July 2006.

In summary, a lung disability, to include COPD, lung scarring, and pleural effusion, was not shown in service or for many years thereafter.  Additionally, the most probative evidence is against a finding that the Veteran's lung disability is related to claimed asbestos or chemical exposure in service, and there is no competent evidence suggesting the Veteran's lung disability is otherwise etiologically related to service, to include his demonstrated bronchitis and upper respiratory infections.  Moreover, to the extent the Veteran contends that his current lung disorder is related to in-service tobacco use, current law prohibits service connection for a disability on that basis.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2014).  For the reasons set forth above, the Board finds that service connection is not warranted for a chronic lung disability and the appeal is denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lung disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


